*981The appellant established, prima facie, his entitlement to judgment as a matter of law by presenting evidence that his vehicle had been stolen about three days prior to the subject accident and was being operated without his permission or consent at the time of the accident (see Devellis v Lucci, 266 AD2d 180 [1999]; Delfino v Ranieri, 131 Misc 2d 600 [1986]). In opposition, the respondents failed to raise a triable issue of fact. Even if the appellant violated Vehicle and Traffic Law § 1210 (a) on the day of the theft by leaving the key to the vehicle in its ignition, the lapse of three days between the theft of the vehicle and the injury-producing event vitiated any proximate cause between the appellant’s purported negligence and the accident as a matter of law (see Devellis v Lucci, 266 AD2d 180 [1999]; Delfino v Ranieri, 131 Misc 2d 600 [1986]; cf. Johnson v Manhattan & Bronx Surface Tr. Operating Auth., 71 NY2d 198, 206-207 [1988]). Contrary to the plaintiffs contention, the motion was not premature, since she failed to demonstrate that further discovery would lead to additional relevant evidence (see CPLR 3212 [i]; Abraham Natural Foods Corp. v Mount Vernon Fire Ins. Co., 84 AD3d 1281 [2011]; Wood v Capital One Fin. Corp., 82 AD3d 1214 [2011]).
Accordingly, the Supreme Court should have granted the appellant’s motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against him. Dillon, J.P, Eng, Lott and Austin, JJ., concur.